Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 22 December 2020 with acknowledgement that this application is a continuation of application 14/752,221 filed on 26 June 2015.
2.	Claims 20-40 are currently pending.  Claims 20, 27, 34, and 36, are independent claims. 
3.	The IDS submitted on 22 December 2020, 1 February 2021, 30 April 2021, have been considered. 
Specification
4.	The disclosure is objected to because of the following informalities: The Applicant’s specification provides Example Embodiments in paragraphs 177-212 of the printed publication.  Some of the examples reference claim numbers that are not present in the application i.e. “claim 23” or “claims 20 to 24”. In addition some of the terms suggested in the Example Embodiments are not in the claims i.e. “shadow stack selector”.  It is recommended this portion of the specification be updated so that it coincides with the existing claims or remove the reference to the claim numbers.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

6.	Claims 20-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This application is a continuation of application 14/752,221, however the claims submitted contain terms and phrases that are not in the original disclosure.  Some examples of the terms and phases are listed below:
	“including to determine whether the second SSP matches a third SSP stored on the second shadow stack”
	“change the third SSP”
After a review of the Applicant’s specification, this Examiner was unable to find where in the disclosure support exists for these limitations.  The Examiner recommends the claims be amended as indicated below, so that the terminology used coincides with the text in the disclosure.  Appropriate Correction is required.

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




9.	Claims 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: that a SSP selection is performed.  A review of the Applicant’s disclosure, specifically Figures 3, 6, 11-12, paragraphs 48-50, 57 and 63 describe and shadow stack descriptor table (SSDT) that is used to determine if the shadow stack corresponds to a particular program.  The Examiner recommends the details of the SSDT be incorporated into the independent claims in order to clarify the record.  Below is an example of an amendment incorporating the SSDT table.   Appropriate Correction is required.
(Amendment to overcome 112 rejections, Claim 20)  
A processor comprising: a memory including a shadow stack descriptor table (SSDT) that stores details about one or more shadow stacks that a corresponding program is allowed to use or switch between; a shadow stack pointer (SSP) register to store an SSP, including a first SSP to identify a top of a first shadow stack, the SSP register to indicate a current SSP for a program executing a current shadow stack; a decode unit to decode a shadow stack protection instruction, the shadow stack protection instruction to indicating a switch to a second SSP, the second SSP to identify a top of a second shadow stack; and an execution unit coupled with the decode unit, the execution unit, in response to shadow stack protection instruction, to: perform a the corresponding program executing on the processor 

10.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected below in anticipation that the Applicant’s representative will not amend the presented claims.

Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 20-21, 23-25, 27--40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Application Publication 2004/013252 (hereinafter ‘252) in view of Dowling U.S. Patent No. 6,128,728 (hereinafter ‘728) in further view of Tashiro et al. U.S. Patent Application Publication No. 2016/0300056 (hereinafter ‘056).

	“a decode unit to decode a shadow stack protection instruction, the shadow stack protection instruction to indicate a second SSP” however ‘728 teaches a decode unit as well as that there can be multiple shadow stacks Figure 1, col. 11, lines 34-60, col. 12, lines 40-60, and col. 20, lines 51-65;
	It would have been obvious to one of ordinary skill in the art at the time of the invention of protecting memory stacks taught in ‘252 to include a means to decode instructions.  One of ordinary skill in the art would have been motivated to perform such a modification to because an improved system for register shadowing is needed see col. 3, line 52 through col. 4, line 9.the following is not explicitly taught in ‘728 and ‘242:
	“the second SSP to identify a top of a second shadow stack; and an execution unit coupled with the decode unit, the execution unit, in response to the shadow stack protection instruction, to: perform a plurality of security checks, including to determine whether the second SSP matches a third SSP stored on the second shadow stack; wherein, if at least one of the security checks fail, the execution unit is further to: not make the second SSP the current SSP; and cause an exception; and wherein, if all of the security checks succeed the execution unit is 
	It would have been obvious to one of ordinary skill in the art at the time of the invention of protecting memory stacks taught in ‘252 and ‘728 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14. 

	As to dependent claim 21, “The processor of claim 20, wherein the shadow stack protection instruction is a restore shadow stack pointer instruction” is taught in ‘728 col. 6, lines 34-36.

	As to dependent claim 23, “The processor of claim 20, wherein the decode unit is to decode a call instruction, the processor further comprising an execution unit to execute the call instruction, including to: store a return address on a current stack; and store the return address on the current shadow stack” is shown in ‘252 paragraphs 15 and 25. 
	As to dependent claim 24, “The processor of claim 20, wherein the decode unit is to decode a save shadow stack pointer instruction, and the processor further to execute the save 
	As to dependent claim 25, “The processor of claim 20, wherein the processor, in response to a task switch, is to save the current SSP to a field of a task state segment (TSS) structure in memory” is disclosed in ‘252 paragraphs 23-24.
	As to independent claim 27, “A method comprising: storing a first shadow stack pointer (SSP) in a SSP register to identify a top of a first shadow stack, the SSP register to indicate a current SSP for a current shadow stack” is taught in ‘252 paragraphs 23-24;Although ‘252 clearly teaches suggests ‘protection instructions’ throughout the disclosure to prevent buffer overflow attacks as well as the potential for more than one shadow stack, see the Abstract, paragraphs 14-16, 23-24, and 36-37, since the term ‘decode unit’ is not used in ‘252 it could be argued the following is not explicitly taught in ‘252:
	“decoding a shadow stack protection instruction, the shadow stack protection instruction indicating a second SSP” however ‘728 teaches a decode unit as well as that there can be multiple shadow stacks Figure 1, col. 11, lines 34-60, col. 12, lines 40-60, and col. 20, lines 51-65;
	It would have been obvious to one of ordinary skill in the art at the time of the invention of protecting memory stacks taught in ‘252 to include a means to decode instructions.  One of ordinary skill in the art would have been motivated to perform such a modification to because an improved system for register shadowing is needed see col. 3, line 52 through col. 4, line 9.
the following is not explicitly taught in ‘728 and ‘242:

	“the second SSP identify a top of a second shadow stack; performing a plurality of security checks in response to the shadow stack protection instruction, including determining whether the second SSP matches a third SSP stored on the second shadow stack; determining that all of the security checks succeed; and in response to determining that said all of the security checks succeed: changing the third SSP; and updating the SSP register to the second SSP to make the second SSP the current SSP” however ‘056 teaches when the operating unit detects the RET instruction the process determines which area of memory is instructed by the return address and whether the instruction is within the allowed range, if not in the allowed range the process forcibly terminates (i.e. take an exception) the execution of program if the return address is illegally rewritten in paragraphs 65-70 and 108-109. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention of protecting memory stacks taught in ‘252 and ‘728 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14. 
 

	As to dependent claim 28, “The method of claim 27, wherein decoding the shadow stack protection instruction comprises decoding a restore shadow stack pointer instruction” is taught in ‘728 col. 6, lines 34-36.
	As to dependent claim 30, “The method of claim 27, further comprising: decoding a call instruction; and executing the call instruction, including: storing a return address on a current 
	As to dependent claim 31, “The method of claim 27, decoding a save shadow stack pointer instruction; and executing the save shadow stack pointer instruction, wherein executing the save shadow stack pointer instruction comprises storing the first SSP to the first shadow stack” is shown in ‘252 paragraphs 23-24. 

	As to dependent claim 32, “The method of claim 27, further comprising, in response to a task switch, saving the current SSP to a field of a task state segment (TSS) structure in memory” is disclosed in ‘252 paragraphs 23-24.

	As to independent claim 34, “A processor comprising: a shadow stack pointer (SSP) register to store an SSP, including a first SSP to point to a first shadow stack, the SSP register to indicate a current SSP for a current shadow stack” is taught in ‘252 paragraphs 23-24;Although ‘252 clearly teaches suggests ‘protection instructions’ throughout the disclosure to prevent buffer overflow attacks as well as the potential for more than one shadow stack, see the Abstract, paragraphs 14-16, 23-24, and 36-37, since the term ‘decode unit’ is not used in ‘252 it could be argued the following is not explicitly taught in ‘252:

	“first circuitry to decode an instruction, the instruction to indicate a second SSP” however ‘728 teaches a decode unit as well as that there can be multiple shadow stacks Figure 1, col. 11, lines 34-60, col. 12, lines 40-60, and col. 20, lines 51-65;


	“the second SSP to point to a second shadow stack; and second circuitry coupled with the first circuitry, the second circuitry to execute the instruction to: perform a plurality of security checks, including to determine whether the second SSP matches a third SSP stored on the second shadow stack; wherein, if at least one of the plurality of security checks fail, the second circuitry is further to: not make the second SSP the current SSP; and cause an exception; and wherein, if the plurality of security checks succeed the second circuitry is further to: change the third SSP; and update the SSP register to the second SSP to make the second SSP the current SSP” however ‘056 teaches when the operating unit detects the RET instruction the process determines which area of memory is instructed by the return address and whether the instruction is within the allowed range, if not in the allowed range the process forcibly terminates (i.e. take an exception) the execution of program if the return address is illegally rewritten in paragraphs 65-70 and 108-109. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention of protecting memory stacks taught in ‘252 and ‘728 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14. 

	As to independent claim 36, “A computer system comprising: a dynamic random access memory (DRAM); and a processor coupled with the DRAM, the processor comprising: a shadow stack pointer (SSP) register to store an SSP, including a first SSP to point to a first shadow stack, the SSP register to indicate a current SSP for a current shadow stack” is taught in ‘252 paragraphs 23-24;Although ‘252 clearly teaches suggests ‘protection instructions’ throughout the disclosure to prevent buffer overflow attacks as well as the potential for more than one shadow stack, see the Abstract, paragraphs 14-16, 23-24, and 36-37, since the term ‘decode unit’ is not used in ‘252 it could be argued the following is not explicitly taught in ‘252:

	“a decode unit to decode an instruction, the instruction to indicate a second SSP” however ‘728 teaches a decode unit as well as that there can be multiple shadow stacks Figure 1, col. 11, lines 34-60, col. 12, lines 40-60, and col. 20, lines 51-65;
	It would have been obvious to one of ordinary skill in the art at the time of the invention of protecting memory stacks taught in ‘252 to include a means to decode instructions.  One of ordinary skill in the art would have been motivated to perform such a modification to because an improved system for register shadowing is needed see col. 3, line 52 through col. 4, line 9.the following is not explicitly taught in ‘728 and ‘242:

	“the second SSP to point to a second shadow stack; and an execution unit coupled with the decode unit, the execution unit, in response to the instruction, to: perform a plurality of 
	It would have been obvious to one of ordinary skill in the art at the time of the invention of protecting memory stacks taught in ‘252 and ‘728 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14. 

	As to dependent claim 38, “The computer system of claim 36, wherein the computer system further comprises a communication device coupled with the processor, and wherein the decode unit is to decode a second instruction, and the processor further to execute the second instruction to store the first SSP to the first shadow stack” is taught in ‘252 paragraphs 24-25.
	As to dependent claim 39, “The computer system of claim 38, wherein the computer system further comprises a coprocessor coupled with the processor, and wherein the decode unit is to decode a call instruction, the processor further comprising an execution unit to execute the 
	As to dependent claim 40, “The computer system of claim 39, wherein the coprocessor comprises a network processor, and wherein the processor, in response to a task switch, is to save the current SSP to a field of a task state segment (TSS) structure in memory” is disclosed in ‘252 paragraphs 23-24.

 13.	Claims 22, 26, 29, 35, and 37, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowling U.S. Patent No. 6,128,728 (hereinafter ‘728) in view of White U.S. Patent No. 7,581,089 cited by Applicant (hereinafter '089) in further view of Tashiro et al. U.S. Patent Application Publication No. 2016/0300056 (hereinafter ‘056) in further view of Combs et al. U.S. Patent 5,497,494 (hereinafter ‘494).

	As to dependent claim 22, the following is not explicitly taught in ‘728, ‘089, and ‘056: “The processor of claim 20, wherein the second SSP is a linear address” however ‘494 teaches using linear address ranges in the Abstract and col. 6, lines 28-57.
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728, ‘056, and ‘089 to include a means to utilize SSP with a linear address range.  One of ordinary skill in the art would have been motivated to perform such a modification so the CPU is not put in an unknown state see ‘494 col. 6, lines 44-47. 


	
	As to dependent claim 29, “The method of claim 27, wherein the second SSP is a linear address” is shown in ‘494 Abstract and col. 6, lines 28-57.
	
	As to dependent claim 33, “The method of claim 27, wherein the first and second shadow stacks correspond to one of a plurality of different privilege levels” is disclosed in ‘494 Abstract and col. 6, lines 28-57.

	
	As to dependent claim 35, “The processor of claim 34, wherein the first and second shadow stacks correspond to one of a plurality of different privilege levels” is taught in ‘’494 Abstract and col. 6, lines 28-57;
	“and wherein the processor, in response to a task switch, is to save the current SSP to a field of a task state segment (TSS) structure in memory” is shown in ‘252 paragraphs 24-25.
	
	As to dependent claim 37, “The computer system of claim 36, wherein the computer system further comprises a mass storage device coupled with the processor, wherein the first and second shadow stacks correspond to one of a plurality of different privilege levels” is disclosed in ‘494 Abstract and col. 6, lines 28-57.
	

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        12 March 2022